Citation Nr: 1613221	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. L. 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified before an RO Decision Review Officer (DRO).  In February 2015, he testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.

These matters were before the Board in May 2015, when they were remanded for additional development.  

At that time the Board also remanded the Veteran's claim for service connection for a right knee disability.  A June 2015 rating decision granted service connection for right knee patellofemoral pain syndrome.  As that decision constitutes a grant of the benefit sought on appeal, that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In June 2015, the Veteran was afforded a VA shoulder examination in accordance with the Board's May 2015 remand instructions.  However, the examiner did       not acknowledge or discuss the positive rotator cuff condition testing that was documented during the December 2013 VA examination.  An addendum opinion was obtained in November 2015; however, the addendum opinion also failed to address the positive rotator cuff condition testing.  As the May 2015 remand directed that the examiner discuss the significance, if any, of the positive rotator cuff condition testing documented during the December 2013 VA examination,    the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The evidence obtained during the last remand indicates that there are outstanding  VA treatment records.  Specifically, November 16, 2015 and December 2, 2015 treatment records indicated that non-VA medical records from November 4, 2015 and August 28, 2015 had been scanned into VistA.  VA treatment records dated February 11, 2014 and March 7, 2014 indicated that unidentified documents       dated in November 11, 2013 had been scanned into VistA.  However, the    referenced records do not appear to have been associated with the virtual claims   file.  Additionally, VA treatment records in January 2015 indicated that the Veteran was participating in vocational rehabilitation.  However, the Veteran's vocational rehabilitation records have not been associated with his claims file.  As the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeals, on remand the records must be associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since December 2015.  In addition, obtain the documents from VistA Imaging referenced in the December 2015, November 2015, March 2014, and February 2014 VA treatment records from the Cleveland VA Medical Center and place them in viewable form in the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Send the claims file to a VA physician to obtain an opinion on whether the Veteran's current right shoulder disability is related to service.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the physician should state whether any right shoulder condition identified during the course of the claim (since March 2008) is at least as likely as not (a 50 percent probability or greater) related to the Veteran's head-on motor vehicle collision during service.  

In rendering the above requested opinion, the physician should explain the medical basis for the conclusion reached, and should discuss the significance, if any, of the positive rotator cuff condition testing documented during the December 2013 VA examination. 

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




